        Case 1:18-cr-00093-DLC Document 20 Filed 01/03/19 Page 1 of 4



THOMAS K. GODFREY
Assistant U.S. Attorney
U.S. Attorney’s Office
James F. Battin U.S. Courthouse
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
Email: Thomas.Godfrey@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


 UNITED STATES OF AMERICA,                    CR 18-93-BLG-DLC

             Plaintiff,
                                              OFFER OF PROOF
      vs.

 CRAIG THOMAS MURNION,

             Defendant.



      The United States, represented by Assistant U.S. Attorney Thomas K.

Godfrey, files the following offer of proof in anticipation of the change of plea

hearing set in this case on January 4, 2019.



                                          1
        Case 1:18-cr-00093-DLC Document 20 Filed 01/03/19 Page 2 of 4



                                  THE CHARGES

      The defendant, Craig Thomas Murnion, is charged by indictment with

prohibited person in possession of a firearm, in violation of 18 U.S.C. § 922(g)(3).

There is a forfeiture allegation in the indictment.

                               PLEA AGREEMENT

      There is no plea agreement in this case. Murnion has indicated that he will

plead guilty to the indictment without the benefit of a plea agreement. In the

government’s view, this is the most favorable resolution for the defendant. See

Missouri v. Frye, 566 U.S. 134, 145-46 (2012).

                        ELEMENTS OF THE CHARGES

      In order for the defendant to be found guilty of felon in possession of a

firearm and ammunition, in violation of 18 U.S.C. § 922(g)(3), the United States

must prove each of the following elements beyond a reasonable doubt:

      First, the defendant knowingly possessed the firearm or ammunition
      as charged;

      Second, at the time he possessed the firearm or ammunition the
      defendant was an unlawful user of any controlled substance; and

      Third, the firearm or ammunition was shipped in interstate or foreign
      commerce.
                                 PENALTIES




                                           2
        Case 1:18-cr-00093-DLC Document 20 Filed 01/03/19 Page 3 of 4



      The count in the indictment carries a maximum penalty of ten years, a

$250,000 fine, at least three years of supervised release, and $100 special

assessments.

                          ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:

      On May 16, 2018, Billings Police Officers and ATF conducted a state search

warrant at the residence of Craig Murnion in relation to a the robbery of a cell

phone store in Billings, Montana. Law enforcement had received information that

Murnion had the firearm used in the robbery and that Murnion possessed a saw-off

shotgun and other firearms.

      During execution of the search warrant, law enforcement seized the

following firearm, a Spanish Military, model 1916, 7.62 caliber bolt action rifle,

bearing serial number 3Z1628.

      Murnion was arrested on May 16, 2018 and held at the Yellowstone County

Detention Facility. Law enforcement reviewed phone calls made by Murnion while

in custody. During the calls, Murnion made statements to his girlfriend that the

suspected methamphetamine found during the search warrant is his. Murnion also

admitted in a call to that his problems come from substance abuse.




                                          3
          Case 1:18-cr-00093-DLC Document 20 Filed 01/03/19 Page 4 of 4



      On May 17, 2018, Billings Police officers interviewed Murnion at the

Yellowstone County Detention Facility. He stated that he used meth but not

heroin.

      Murnion has recent arrests for possession of dangerous drugs and possession

of drug paraphernalia on June 3, 2017 and distribution of dangerous drugs and

possession of drug paraphernalia on February 12, 2018.

      ATF agents did an interstate nexus evaluation of the firearm and determined

it had not been manufactured in Montana and travelled in and affected interstate

commerce.

      DATED this 3rd day of January, 2019.

                                      KURT G. ALME
                                      United States Attorney


                                      /s/ Thomas K. Godfrey
                                      THOMAS K. GODFREY
                                      Assistant U.S. Attorney




                                         4
